Citation Nr: 1707820	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD) with stent placement in diagonal and status-post coronary artery bypass graft prior to August 5, 2011, and in excess of 60 percent thereafter.

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part awarded service connection for CAD and hypertension, and assigned 10 percent and noncompensable evaluations, respectively, for those disabilities, effective January 14, 2009-the date the Veteran's claims for service connection were received.  The Veteran timely appealed those assigned initial evaluations.  

This case was initially before June 2011, at which time the Board awarded service connection for a sinus/rhinitis disability.  The Board finds that issue to be final at this time and it will no longer be addressed in this decision.  The Board remanded the CAD and hypertension issues at that time for further development.  

The case was returned to the Board in September 2014, at which time the Board also took jurisdiction over a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the CAD, hypertension, and TDIU claims at that time for further development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2016 statement, the Veteran appeared to request a hearing before the Board pertaining to the issues on appeal.  The Board sent the Veteran a hearing clarification letter in January 2017.  In a January 2017 correspondence, the Veteran responded that he desired a videoconference hearing before the Board respecting the issues on appeal.  Consequently, the Board must remand this case in order for the Veteran's requested hearing to be scheduled.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

